Broyles, J.
1. While a partnership may be sued in any county in which one partner resides (Civil Code, § 5525; Pyron v. Ruohs, 120 Ga. 1060 (2), 48 S. E. 434), it can not be sued in a county where no one of the partners resides; although the partnership may have a branch office and a place for conducting business in that county, and have as their agent and manager therein a resident of such county.
2. The plaintiff brought, in the municipal court of Macon, an action for damages against King Brothers & Co. (a partnership composed of C. S. and R. D. King), and against C. S. and R. D. King, and A. P. McWhite, who was agent of the partnership and resided in the city of Macon, Ga. The plaintiff’s petition alleged that the principal office of'the partnership and the residence of the individual members thereof were in the city of Atlanta, Pulton county, Georgia. The petition further alleged that the wrongful acts of the agent McWhite which were the basis of the suit were committed by him while acting as the agent of this partnership and within the scope of his employment by it. Prom these allegations of the petition it appears that the municipal court of Macon had no jurisdiction over the partnership or the members thereof individually, and the court erred in not sustaining the demurrer to the petition for the lack of jurisdiction.
(a) As to holding the agent of the partnership, McWhite, liable individually, the petition distinctly alleging that his wrongful acts were committed by him while acting as the agent of the partnership and within the scope of his employment, no cause of action against him *515as an individual, either jointly or severally, was shown, and his general demurrer to the petition should have been sustained.
Decided July 29, 1916.
Eehearing denied September 15, 1916.
Action for damages; from municipal court of Macon — Judge Chambers. February 5, 1916.
Clark G. Hardeman, for plaintiffs in error.
C. H. Garrett, E. C. Powers, contra.
3. It is unnecessary to consider the other assignments of error.

Judgment reversed.